Citation Nr: 1042565	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  09-18 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the Veteran is competent to handle Department of Veterans 
Affairs (VA) funds.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to March 
1992.

This matter comes to the Board of Veterans' Appeals (Board) from 
a September 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement was 
filed in November 2008, a statement of the case was issued in May 
2009, and a substantive appeal was received in May 2009.


FINDING OF FACT

The Veteran lacks the mental capacity to handle disbursement of 
VA funds without limitation.


CONCLUSION OF LAW

The Veteran is incompetent for VA fund disbursement purposes.  38 
U.S.C.A. § 5502 (West 2002); 38 C.F.R. § 3.353 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), which 
has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a), VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete a 
claim, and of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R.  § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Initially, the Board believes it arguable that the notice 
provisions of VCAA do not apply to 38 C.F.R. § 3.353, 
determination of incompetency and competency.  VCAA applies to 
"claims" for benefits.  In the present case, there does not 
appear to be a claim for benefits.  In fact, there is no question 
that the Veteran is entitled to VA compensation at the highest 
scheduler rate.  The sole question is his competency to handle 
the VA benefits that he is entitled to for his service-connected 
disability.  Congress has charged VA to consider the interests of 
a benefit recipient when making payments.  38 U.S.C.A. § 5502.  
Again, the question does not involve entitlement to benefits, but 
rather the manner those benefits will be paid.  As such, the 
Veteran in this case is not a claimant for benefits.  

Even if the Board's belief that VCAA notice does not apply in 
this case is incorrect, review of the record shows that there has 
nevertheless been substantial compliance with VCAA notice and 
that the Veteran has been informed of the criteria applied in 
reaching the determination made by the RO.  In this case, in a 
March 2008 rating decision, the RO continued the 100 percent 
disability evaluation for the Veteran's service-connected 
schizophrenia, chronic undifferentiated type, and proposed a 
finding of incompetency under 38 C.F.R. § 3.353.  In a March 2008 
letter, the Veteran was informed that a proposal was being made 
to rate him incompetent for VA purposes.  This letter predated 
the September 2008 rating decision which determined that the 
Veteran was not competent to handle disbursement of funds.  The 
VCAA letter notified the Veteran that the decision would be based 
on the evidence of record, and any additional evidence submitted 
by the Veteran.  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains VA 
outpatient treatment records.  There is no indication of 
relevant, outstanding records which would support the issue on 
appeal.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains a VA examination 
conducted in January 2008.  The examination report obtained 
contains sufficient information to decide the issue on appeal.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.



Analysis

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement of 
funds without limitation.  38 C.F.R. § 3.353(a).  There is a 
presumption in favor of competency.  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract or 
to manage his affairs, including the disbursement of funds 
without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. §§ 3.353(d), 3.102.

Unless the medical evidence is clear, convincing and leaves no 
doubt as to the person's incompetency, the rating agency will not 
make a determination of incompetence without a definite 
expression regarding the question by the responsible medical 
authorities.  38 C.F.R. § 3.353(c).  Determinations as to 
incompetence should be based on all the evidence of record and 
there should be a consistent relationship between the percentage 
of disability, facts relating to commitment or hospitalization, 
and the holding of incompetence.  Id.  Whenever it is proposed to 
make an incompetency determination, the beneficiary will be 
notified of the proposed action and the right to a hearing.  38 
C.F.R. § 3.353.

Service connection is in effect for schizophrenia, chronic 
undifferentiated type, rated 100 percent disabling, effective 
January 29, 1999.  In November 2007, the RO notified the Veteran 
that it had requested a VA examination to determine the current 
severity of his service-connected schizophrenia.  

The Veteran was afforded a VA examination in January 2008.  The 
Veteran's claims file was reviewed.  The examiner noted that the 
Veteran had a history of poor med compliance and had been on and 
off his Haldol over the years.  However, it appeared that he was 
currently compliant.  The Veteran reported that his symptoms were 
at a minimum as long as he took his meds.  In the past, he would 
hear voices and experience visual hallucinations.  He also had a 
long history of disorganized and delusional thought processes.  
It was reported that the Veteran last worked in 1995 and that he 
had lost a number of jobs because of poor performance at work due 
to hearing voices.  It appeared that the Veteran had some 
difficulty performing self care activities.  He did drive a 
little bit running errands.  He spent his days sleeping a lot.  
He denied watching much TV or doing any hobbies.  He socialized 
with his dad and sometimes went fishing with him.  However, he 
denied having any close friends and his last significant 
relationship was back when he was in his 20s.  It was noted that 
the Veteran had some difficulty with alcohol.  He denied any 
current legal problems.  

On mental status examination, the Veteran scored 25 out of 30 
points, which was still in the normal range of functioning.  He 
did not know the day of the week, but was otherwise oriented to 
the year and the state.  He performed the math computation with 
no problems.  He was able to remember 4 out of 5 objects after a 
delay.  He was able to recite 3 and 4 digits backwards without 
difficulty.  On the logical memory portion of the test, he was 
able to correctly identify answers to 3 of the 4 questions, 
although on the 4th question, he made up an answer that was not 
congruent with the story.  The Veteran was somewhat disheveled in 
appearance.  His hair was somewhat unkempt and his jacket had 
several stains on it.  He appeared anxious throughout the 
session, stating that he was worried his compensation would be 
taken away from him.  The Veteran also appeared physically 
anxious during the evaluation.

The examiner observed that the Veteran had some difficulties 
maintaining activities of daily living, including personal 
hygiene.  He had experienced significant trauma since the last 
examination with the death of his mother.  It was thought that 
his symptoms of depression worsened after that event and had not 
returned to the level of functioning he had experienced prior to 
that event.  There had not been any remissions during the past 
year.  His symptoms were continuous.  He apparently had problems 
with alcohol abuse.  There was no inappropriate behavior at this 
time.  He was in treatment and had responded when he was 
prescribed IM Haldol.  His thought processes and communication 
was not impaired when he was on medication.  His social 
functioning was impaired in that he was socially isolated, could 
not maintain significant relationships, and had few friends.  He 
also showed some cognitive difficulties.  Otherwise, he appeared 
to perform on average range.  Importantly, the examiner 
determined that the Veteran was not competent to handle VA funds.  

A diagnosis of schizophrenia, undifferentiated, and depressive 
disorder, not otherwise specified, unrelated to his military 
service, was given.  The Global Assessment of Functioning (GAF) 
score for schizophrenia was 38 as the Veteran had total 
occupational and social impairment due to mental disorder signs 
and symptoms.  During noncompliance with medications, the Veteran 
became delusional, experiencing frequent auditory and visual 
hallucinations.  He socially displayed a great deal of difficulty 
within his relationships, and mainly interacted with his father, 
with whom he was living.  His GAF score for his unrelated 
depression was 60.  The examiner concluded that the Veteran's 
mental disorder symptoms required continuous medication.  

Based on these examination findings, in March 2008, the RO 
proposed a finding of incompetency and gave the Veteran the 
opportunity to submit evidence as well as obtain a personal 
hearing.  In response, in August 2008, the Veteran requested a 
copy of his service treatment records and service information, 
which was sent to him in September 2008.  As the Veteran failed 
to submit any additional evidence, in September 2008, the RO 
determined that the Veteran was not competent to handle 
disbursement of funds.  Subsequently, in October 2008, the 
Veteran appointed his father as his custodian.  

However, in his November 2008 notice of disagreement, the Veteran 
reported that as there had been no change in his condition, he 
questioned why he was now classified as incompetent.  He 
indicated that he had adequately handled his funds for 16 years 
since his discharge.  He paid his bills by check and did not use 
credit cards.  He indicated that he had bought and sold real 
estate, purchased and sold stocks, owned two mobile homes and 
purchased automobiles.  He stated that he had no outstanding 
bills and a credit rating of 820.  He indicated that he had 
approximately $17,000 in his bank account.  He stated that he had 
been told that he was no longer allowed to own a gun, but that 
since his discharge, he had frequently been hunting with his 
father and other friends.  He also indicated that he had been 
told that his father could not be his custodian because he was 
adopted.  He requested reconsideration because of the bulky 
procedure of having a bank manage his funds and that he would 
like to continue hunting, which was the highlight of his 
existence.  

VA treatment records from May 2008 to April 2009 continued to 
show significant impairment.  A May 2008 record showed that the 
Veteran was drinking heavily.  He was agitated and had difficulty 
sitting still.  While his thought processes were organized, he 
appeared slightly disheveled.  A follow up May 2008 psychiatry 
assessment for addiction severity index showed that the Veteran 
was extremely bothered by psychological or emotional problems in 
the month prior to the interview.  It was noted that the Veteran 
did not report hallucinations; however, there may be significant 
delusional thinking.  A follow up November 2008 record indicated 
there was mild thought disorganization and some loosening of 
associations, but there were no delusions or hallucinations.  
There was no bizarre behavior.  His speech was normal and he 
denied suicidal/homicidal ideation.  His effect was mild anxiety.  
He was oriented to time, place and person and insight/judgment 
were average/fair.  A past history of poor med compliance was 
noted.  However, a March 2009 record indicated that the Veteran 
called and was going to stop Haldol because of nightmares.  A 
follow up April 2009 record again showed that the Veteran wanted 
to stop taking Haldol.  Mental status examination was essentially 
the same.  It was noted that he was not a danger to self or 
others and was not committable to any hospital.  

The Board first finds that proper administrative procedures were 
followed in proposing the finding of incompetency and furnishing 
the Veteran proper notice and affording an opportunity to submit 
evidence and request a hearing.

Turning to consideration of the underlying question, the Board 
acknowledges the Veteran's sincere belief that he is competent to 
handle his own VA funds.  However, it is clear from the 
regulatory provisions of 38 C.F.R. § 3.353 that the Board must 
also give consideration to medical evidence.  In the present 
case, after examining the Veteran to assess the severity of his 
schizophrenia and reviewing the claims folder, the January 2008 
VA examiner clearly determined that the Veteran's best interests 
would not be served by his handling of his VA funds.  There is no 
medical evidence of record to refute this opinion.  Although the 
Veteran has asserted that he is able to manage his own funds, he 
has not provided any evidence to support this contention.  
Moreover, he cannot be considered competent to render a medical 
opinion as to his own competence.  To the extent that the 
question of competency is medical in nature, evidence concerning 
competence must be furnished by trained medical examiners.  See 
generally Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   Thus, 
the Veteran's assertions are outweighed by the January 2008 
medical examination.  

Further, the examiner found that the Veteran must be continuously 
on medication and a history of past med noncompliance has been 
consistently noted in the record.  Significantly, current VA 
treatment records again showed that the Veteran wanted to quit 
taking his medications.  Moreover, the examiner's assessment 
concerning the Veteran's competency is consistent with the 
Veteran's current disability rating of 100% for his 
schizophrenia.

While the Board appreciates the Veteran's sincere belief that he 
is able to handle his VA funds, the Board finds the medical 
evidence of incompetency to be clear and convincing.  The Board 
therefore concludes that the evidence is against a finding that 
the Veteran is competent for VA disbursement purposes.  In making 
this determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision.




ORDER

The Veteran is not competent to handle VA funds.  The appeal is 
denied. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


